 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9       G. DANIEL WALKER,                                 No. 2:17-cv-1764 KJM DB P
10                         Plaintiff,
11             v.                                          FINDINGS AND RECOMMENDATIONS
12       SCOTT KERNAN, et al.,
13                         Defendants.
14

15            Plaintiff is a state prisoner proceeding pro se in this civil rights action pursuant to 42

16   U.S.C. § 1983. By order dated August 8, 2019, plaintiff’s second amended complaint was

17   screened. (ECF No. 23.) The court found plaintiff had stated potentially cognizable retaliation

18   claim against defendants Green, Kumar, Muniz, and Martella. The court also found that the

19   complaint did not contain any other cognizable claims. Plaintiff was given the option to proceed

20   immediately on his retaliation claims or to file an amended complaint.

21            Plaintiff was directed to complete and return a form indicating his decision within

22   fourteen days. He was warned that failure to comply with the court’s order would result in a

23   recommendation that this action be dismissed. Those fourteen days have passed, and plaintiff has

24   not returned the form indicating how he would like to proceed in this action, updated his address, 1

25   1
       Plaintiff’s most recent notice of change of address indicated that he was housed at California
26   Medical Facility in Vacaville, California. (ECF No. 18.) However, the California Department of
     Corrections and Rehabilitation’s inmate locator website: https://inmatelocator.cdcr.ca.gov/
27   indicates that plaintiff is presently incarcerated at California State Prison, Corcoran. Local Rule
     183(b) requires that a person appearing in propia persona promptly inform the court of any
28   address change.
                                                          1
 1   or otherwise responded to the court’s order. In light of plaintiff’s failure to comply with court

 2   orders and the local rules, the court will recommend that this action be dismissed.

 3            Based on the foregoing, IT IS HEREBY RECOMMENDED that this action be dismissed

 4   without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12

13   Dated: October 1, 2019
14

15

16

17

18

19   DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/walk1764.f&r.dism
20

21

22

23

24

25

26

27

28
                                                            2
